Exhibit 99.1 ICON ECI Fund Sixteen Portfolio Overview Third Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Portfolio Overview 2 Revolving Line of Credit 3 Performance Analysis 3 Transactions with Related Parties 3 Financial Statements 6 Forward Looking Statements 10 Additional Information 10 ICON ECI Fund Sixteen As of January 31, 2015 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Sixteen’s (the “Fund”) Portfolio Overview for the quarter ended September 30, 2014. References to “we,” “us,” and “our” are references to the Fund, references to the “Managing Owner” are references to the managing owner of the Fund, ICON MT 16, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund primarily makes investments in, or that are collateralized by, equipment and other corporate infrastructure (collectively, “Capital Assets”). The investments are in companies that utilize Capital Assets to operate their businesses. These investments are primarily structured as debt and debt-like financings such as loans, leases and other structured financing transactions in, or that are collateralized by, Capital Assets. The Fund commenced its offering period on July 1, 2013. As of November 12, 2013, we raised a minimum of $1,200,000 (the “Initial Closing Date”), at which time shareholders were admitted and we commenced operations. As of June 13, 2014, we raised the $12,500,000 minimum offering amount for the Commonwealth of Pennsylvania. From the commencement of our offering through September 30, 2014, we sold 15,700 Class A shares and 406 Class I shares, representing an aggregate of $15,987,969 of capital contributions.The offering period closed on December 31, 2014, at which time, we entered our operating period. We raised $17,469,610 during our offering period. During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our wind down period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments after the quarter ended September 30, 2014: Geokinetics Inc. Investment Date: 9/4/2014 Collateral: Land based seismic testing equipment acquired for $10,677,000. Structure: Lease Expiration Date: 8/31/2017 Purchase Price: The Fund's Investment: Premier Trailer Leasing, Inc. Investment Date: 9/24/2014 Collateral: Trailers valued at $272,373,000. Structure: Loan Maturity Date: 9/24/2020 Facility Amount: Fund Participation: 1 ICON ECI Fund Sixteen Portfolio Overview As of September 30, 2014, our portfolio consisted of the following investments: Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Date:
